Case 9:19-cv-80121-WM Document 95-2 Entered on FLSD Docket 03/12/2020 Page 1 of 25




                            EXHIBIT A
Case 9:19-cv-80121-WM Document 95-2 Entered on FLSD Docket 03/12/2020 Page 2 of 25
Case 9:19-cv-80121-WM Document 95-2 Entered on FLSD Docket 03/12/2020 Page 3 of 25
Case 9:19-cv-80121-WM Document 95-2 Entered on FLSD Docket 03/12/2020 Page 4 of 25
Case 9:19-cv-80121-WM Document 95-2 Entered on FLSD Docket 03/12/2020 Page 5 of 25
Case 9:19-cv-80121-WM Document 95-2 Entered on FLSD Docket 03/12/2020 Page 6 of 25
Case 9:19-cv-80121-WM Document 95-2 Entered on FLSD Docket 03/12/2020 Page 7 of 25
Case 9:19-cv-80121-WM Document 95-2 Entered on FLSD Docket 03/12/2020 Page 8 of 25
Case 9:19-cv-80121-WM Document 95-2 Entered on FLSD Docket 03/12/2020 Page 9 of 25
Case 9:19-cv-80121-WM Document 95-2 Entered on FLSD Docket 03/12/2020 Page 10 of 25
Case 9:19-cv-80121-WM Document 95-2 Entered on FLSD Docket 03/12/2020 Page 11 of 25
Case 9:19-cv-80121-WM Document 95-2 Entered on FLSD Docket 03/12/2020 Page 12 of 25
Case 9:19-cv-80121-WM Document 95-2 Entered on FLSD Docket 03/12/2020 Page 13 of 25
Case 9:19-cv-80121-WM Document 95-2 Entered on FLSD Docket 03/12/2020 Page 14 of 25
Case 9:19-cv-80121-WM Document 95-2 Entered on FLSD Docket 03/12/2020 Page 15 of 25
Case 9:19-cv-80121-WM Document 95-2 Entered on FLSD Docket 03/12/2020 Page 16 of 25
Case 9:19-cv-80121-WM Document 95-2 Entered on FLSD Docket 03/12/2020 Page 17 of 25
Case 9:19-cv-80121-WM Document 95-2 Entered on FLSD Docket 03/12/2020 Page 18 of 25
Case 9:19-cv-80121-WM Document 95-2 Entered on FLSD Docket 03/12/2020 Page 19 of 25
Case 9:19-cv-80121-WM Document 95-2 Entered on FLSD Docket 03/12/2020 Page 20 of 25
Case 9:19-cv-80121-WM Document 95-2 Entered on FLSD Docket 03/12/2020 Page 21 of 25
Case 9:19-cv-80121-WM Document 95-2 Entered on FLSD Docket 03/12/2020 Page 22 of 25




    IN WITNESS WHEREOF, the Parties and their duly authorized attorneys have caused this
    Agreement to be executed:

                                                     Dated: _ _ _ _    ,2020
    Bruce Exum

                                                     Dated: _ _ _       2020
    Emilie Palmer


                                                     Dated:            2020
    Jordan Chaikin
    Chaikin Law Firm, PLLC
    2338 lmmokalee Road, Suite 170
    Naples, FL 34110

                    LIV                              Dated: 3          ,2020
   - Charles LaDuca
     Cuneo Gilbert & LaDuca, LLP
     4725 Wisconsin Ave, NW, Suite 200
     Washington, DC 20016

                                                     Dated:            , 2020
    Robert K Shelquist
    Eric N. Linsk
    Lockridge Grindal Nauen, PLLP
    100 Washington Avenue South, Suite 2200
    Minneapolis, MN 55401

                                                     Dated:           , 2020
    J. Olin McDougall, II
    PO Box 1336
    115 Lady's Island Commons
    Beaufort, SC 29901-1336

           Proposed Class Counsel




                                                18
Case 9:19-cv-80121-WM Document 95-2 Entered on FLSD Docket 03/12/2020 Page 23 of 25
Case 9:19-cv-80121-WM Document 95-2 Entered on FLSD Docket 03/12/2020 Page 24 of 25
Case 9:19-cv-80121-WM Document 95-2 Entered on FLSD Docket 03/12/2020 Page 25 of 25
